NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



THOMAS MENTION,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D17-4482
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 26, 2018.

Appeal from the Circuit Court for
Hillsborough County; Mark D. Kiser, Judge.

Howard L. Dimmig, II, Public Defender, and
Timothy J. Ferreri, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed without prejudice to Appellant's right to file a motion under Florida

Rule of Criminal Procedure 3.850.


LaROSE, C.J., and KHOUZAM and ROTHSTEIN-YOUAKIM, JJ., Concur.